IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 SHAWNA L. HUBBARD,                                  No. 78682-2-I

                               Respondent,           DIVISION ONE

                  v.                                 UNPUBLISHED OPINION

 MARCUS T. ROSS,

                               Appellant.           FILED: November 18, 2019


          CHUN, J.   —   Marcus Ross appeals an order modifying child support for his

children with Shawna Hubbard. Because the trial court did not credit Ross for

health insurance premiums paid for the children, we reverse in part and remand

for further proceedings. In all other respects, we affirm.

                                     I. BACKGROUND1

       In 2009, Ross and Hubbard dissolved their marriage and entered into an

agreed child support order for their two children. In 2014, when the children were

ages 9 and 11, the court modified the child support order and set Ross’s transfer

payment to Hubbard at $600.50 per month.2

       In December 2017, Hubbard petitioned to increase Ross’s child support

obligation, claiming that the children were entitled to more support under the



      1   We detail additional facts, where necessary, in our discussion of Ross’s claims.
      2   The record does not include either the 2009 order or the 2014 modification pleadings.
No. 78682-2-1/2


statutory guidelines3 and that the parties’ income had changed. Ross did not

disagree that a modification was warranted but disputed the amount of Hubbard’s

income. Ross also requested reimbursement for past day care expenses.

        Following a May 2018 trial by affidavit, a superior court commissioner

imputed Hubbard’s net monthly income at $2,605, modified Ross’s transfer

payment to $967 per month, and ordered Ross to maintain health insurance for

the children. The commissioner also rejected Ross’s claim for reimbursement.

        Ross moved for revision of the commissioner’s order. A superior court

judge adopted the commissioner’s rulings and denied the motion. Ross appeals

from the order denying revision.4

                                       II. DISCUSSION

        Ross challenges the order modifying his child support obligation on

several grounds.

   A. Standard of Review

        Once the superior court rules on a motion for revision, any further appeal

is from the superior court’s decision, not the commissioner’s ruling. State v.

Ramer, 151 Wn.2d 106, 113, 86 P.3d 132 (2004). We review an order modifying

child support for an abuse of discretion. In re Marriage of Griffin, 114 Wn.2d 772,

776, 791 P.2d 519 (1990). A superior “court does not abuse its discretion where


         ~ At the time, the economic tables calculated child support amounts for children aged 12-
18 higher than for children 0-11. Former RCW26.19.020 (2016). The children were ages 12 and
15 at the time of the petition.
         ~ Though the parties represent themselves on appeal, we hold them to the same
standards as attorneys. In re Marriage of Wherley, 34 Wn. App. 344, 349, 661 P.2d 155 (1983)
(self-represented litigants and attorneys are both “subject to the same procedural and substantive
laws.”)


                                                2
No. 78682-2-1/3


the record shows that it considered all the relevant factors and the child support

award is not unreasonable under the circumstances.” State ex rel. J.V.G. v. Van

Guilder, 137 VVn. App. 417,423, 154 P.3d 243 (2007). We will not disturb

findings of fact supported by substantial evidence even if there is conflicting

evidence. In re Marriage of Lutz, 74 Wn. App. 356, 370, 873 P.2d 566 (1994).

    B. Health Insurance Credit

        Ross first argues that the court erred by failing to give him a credit for

health insurance premiums he paid for the children. “We agree.

        “In reaching a net child support transfer payment, a parent who pays for

health insurance is allowed a credit against [their] basic support obligation equal

to the cost of the insurance.” In re Marriage of Scanlon, 109 Wn. App. 167, 175,

34 P.3d 877 (2001) (citing Ch. 26.19 RCW, App., Health Care Expenses). Here,

there is evidence that Ross paid such premiums for the children. However, the

court entered a child support worksheet that neither reflects the amount of

premium Ross paid nor credits him for that amount.5 Therefore, remand is

necessary to enable the court to correct the child support worksheet to reflect

Ross’s payments for health insurance premiums.




        ~ Hubbard argues that “Ross agreed to and signed the documents to reflect that he would
not receive a credit for insurance premiums paid.” Ross disputes this. Hubbard’s argument does
not contain citation to the record or authority. We will not consider an inadequately briefed
argument. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992);
RAP 10.3(a)(6). Nor are we aware of anything in the record to support this argument.


                                               3
No. 78682-2-114


   C. Hubbard’s Income

       Ross next argues that the modification was improper because the court

failed to consider numerous large bank deposits and other substantial assets in

calculating Hubbard’s income. We disagree.

       “All income and resources of each parent’s household shall be disclosed

and considered by the court when the court determines the~child support

obligations of each parent.” RCW 26.19.071(1). A parent’s income and

deductions must be verified by tax returns for the prior two years and current

paystubs, and “[o]ther sufficient verification” is required to verify “income and

deductions which do not appear on tax returns or paystubs.” RCW 26.19.071(2).

       Attached to her modification petition, Hubbard filed two years of federal

income tax returns, paystubs, and bank statements. The bank statements

showed a year’s worth of relatively large deposits—ranging from $4,852 to

$13,328—into Hubbard’s savings account and checking account. Ross argued

this was evidence of Hubbard concealing income. In response, Hubbard

attributed the large deposits to a “tax refund of a little over” $8,000, a cash

advance from her work retirement plan, refunds from her cancelled wedding, and

two $1,500 ‘transfers from external savings accounts.”

       During the proceedings, the court expressly considered Hubbard’s bank

deposits but could not determine if it was income. Instead, the court used

Hubbard’s income tax returns and child support worksheets to impute her

income. Accordingly, the court correctly avoided speculating at Hubbard’s




                                          4
No. 78682-2-1/5


income.6 Stateexrel. Stoutv. Stout, 89 Wn. App. 118, 125, 948 P.2d 851 (1997)

(“A court exercises its discretion in an untenable and manifestly unreasonable

way when it essentially guesses at an income amount.”) (citing In re Marriage of

Bucklin, 70 Wn.App. 837, 841, 855 P.2d 1197) (1993)).

        The court’s determination of Hubbard’s income was well within the

disputed evidence provided by the parties and is supported by substantial

evidence. The court did not abuse its discretion.

            Ross’s contention that the court erred by failing to consider Hubbard’s

other assets (e.g., interest in a business, boat, cabin, recreational vehicle) is

similarly unavailing. The record indicates otherwise. The court considered

evidence showing that, in October 2017, Hubbard no longer had a partnership

interest in the business she created with a former fiancé. The court determined

that Ross failed to meet “the burden of proof as it relates to the alleged assets:

the boat, the RV camper, the vehicles, the trailer, the cabin.” Because he was

unable to provide the evidence required to prove his claim, Ross has failed to

show that the court exercised its discretion “in an untenable or manifestly

unreasonable way.” Griffin, 114 Wn.2d at 779.

    D. Reimbursement of Day Care Expenses

        Ross also claims that the trial court erred by denying him reimbursement

for child care expenses that he had paid but Hubbard had not incurred. He


        6   Though the record contains evidence that Hubbard disclosed only one of multiple
savings accounts below, the court was within its discretion to impute her income. ~
RCW 26.19.071(6); In re Marriage of Sievers, 78 Wn. App. 287, 305-06, 897 P.2d 388 (1995)
(when a party fails to provide credible evidence of income, the trial court may determine income
by any rational means based upon evidence in the record).


                                                 5
No. 78682-2-116


argues reimbursement is warranted by RCW 26.19.080(3)~ and a provision in the

parties’ 2014 child support order.8 We disagree.

           In rejecting Ross’s reimbursement claim, the court explained how neither

party complied with the 2014 order, and how the evidence that they did provide

was not sufficient enough to rule in favor of either party:
               One of the big problems is what the order required of the
       parents originally that they didn’t do. They never followed the order.
       And now here I am all these years later being asked to go back and
       figure it out, and I can’t. And I don’t have enough information from
       either of you to say there was an overpayment, or there is a credit
       that is owed, or that one party should get reimbursed by the other.
            But the bottom line is I’m not giving you—either one of you
       anything for daycare, [sic] zip, because you didn’t follow the process
       that was created when this order was entered, for good or for bad.
       The person asserting a claim for reimbursement under RCW 26.19.080(3)

bears the burden of proving the facts needed to support it. See In re Marriage of

Mattson, 95 Wn. App. 592, 601-02, 976 P.2d 157 (1999). Because Ross failed to

support his claim with sufficient evidence, the court did not abuse its discretion in

denying his reimbursement request. Griffin, 114 Wn.2d at 779.


       ‘   In pertinent part, RCW 26.19.080(3) provides:
                 Day care and special child rearing expenses .   .   shall be shared by the
                                                                     .

                 parents in the same proportion as the basic child support obligation. If an
                 obligor pays court or administratively ordered day care or special child
                 rearing expenses that are not actually incurred, the oblige must reimburse
                 the obligor for the overpayment if the overpayment amounts to at least
                 twenty percent of the obligor’s annual day care or special child rearing
                 expenses.
         8 Paragraph 3.15 (Payment for Expenses not Included in the Transfer Payment) of the

parties’ 2014 child support order provides as follows:
                 The mother shall provide verification from the day care provider of
                 amounts paid for daycare to the father on a monthly basis. Twice a year
                 the parties will adjust for any over or under payment. The first
                 adjustment will be June ~ and the second adjustment will be
                 December 3Qth
                 For purposes of this child support order, day care means only day care
                 that is work or school related.


                                                 6
No. 78682-2-1/7


    E. Deviation for Significant Residential Time

        Finally, Ross claims the court erred by failing to give him a deviation9 from

the standard child support obligation based on the amount of his residential time

with the children. This claim lacks merit.

        The superior court has discretion to deviate from the basic child support

obligation based on a variety of factors, one of which is the amount of residential

time the children spend with the parents. RCW 26.19.075. The superior court

“has discretion to decide the extent of any deviation.” In re Marriage of Trichak,

72 Wn. App. 21, 23, 863 P.2d 585 (1993). Here, the trial court granted Ross the

relief he sought. It calculated Ross’s transfer payment at $967 per month, which

is a $200 deviation downward from the standard calculation of $1,167 per month

due to Ross “spending significant time” with the children. And Ross fails to

present any authority or evidence to suggest that a $200 downward deviation

was unreasonable or untenable. The court did not abuse its discretion.

        We affirm in part, reverse in part, and remand for further proceedings

consistent with this opinion.




WE CONCUR:




      ~ A deviation is “a child support amount that differs from the standard calculation.”
RCW 26.19.011(4).


                                                 7